Citation Nr: 1735075	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  11-31 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for a neurological disorder manifested by pain, numbness, and tingling, to include polyneuropathy, radiculopathy, and carpal tunnel syndrome, claimed as due to cold weather exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 1988. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO continued to deny the Veteran service connection for arthritis due to cold weather exposure.  In February 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in November 2011. 

In April 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the San Antonio satellite office of the RO.  A transcript of that hearing is of record.

This appeal was previously before the Board in November 2014.  As then explained, the evidence supported characterization of the appeal as encompassing both a request to reopen a previously denied claim for service connection for arthritis and a de novo claim for service connection for neurological disability manifested by numbness, to include polyneuropathy, each claimed as due cold weather exposure.  The Board declined to reopen the claim for service connection for arthritis, but remanded the claim involving neurological disability for further development.  

In August 2015, the Board again remanded the service connection claim for neurological disability manifested by numbness, to include polyneuropathy, to the agency of original jurisdiction (AOJ) for substantial compliance with the November 2014 remand directives.  After accomplishing further development, the AOJ continued the denial of the claim (as reflected in the January 2017  supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now being been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.  All such records have been reviewed.

As a final preliminary matter, the Board points out the claims file reflects that in November 2016,  the Veteran filed an NOD with a July 2016 rating decision with respect to the denials of service connection for obstructive sleep apnea, an increased rating for bilateral hearing loss and left knee instability, and a total disability rating based on individual unemployability(TDIU).  A November 2016 RO letter reflects that NOD was received.  Furthermore, the Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of the notice of disagreement and additional action is pending.  As such, this situation is distinguishable from that in Manlincon v. West, 12 Vet. App. 238 (1999), where a notice of disagreement had not been recognized.  As VACOLS reflects that the notice of disagreement has been recognized, Manlincon is not applicable in this case.  Therefore, the Board declines to remand the issues adjudicated by the RO in July 2016 for issuance of a SOC and instead refers these matters to the RO to issue an SOC after completing any additional notification and/or development deemed warranted.



FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished. 

2.  Although the Veteran has asserted experiencing numbness and tingling and being exposed at various times due to cold weather exposure during service, there is no persuasive indication that the  Veteran actually suffered cold weather injury during service,  and the most persuasusive medical opinion evidence to address the question of whether there exists a medical nexus between the polyneuropathy, radiculopathy, or carpal tunnel syndrome diagnosed many years post service and service weigh against the claim.


CONCLUSION OF LAW

The criteria for service connection for a neurological disorder manifested by pain, numbness, and tingling, to include polyneuropathy, radiculopathy, and carpal tunnel syndrome, claimed as due to cold weather exposure, are not met.  38 U.S.C.A. §§ 1131, 103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102,. 3.159. 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 


VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a December 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. The letter also provided general information pertaining to VA's assignment of disability ratings and effective dates in the event service connection is granted, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The January 2010 rating decision reflects the initial adjudication of the claim after issuance of the letter.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, and the reports of the May 2015 and December 2016 VA examinations.  Also of record and considered in connection with the appeal is the transcript of Veteran's April 2014 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with this claim, prior to appellate consideration, is required.

As noted, the Veteran was afforded an opportunity to offer oral hearing testimony during his Board hearing.  During the hearing, the issue on appeal was identified (then, a request to reopen a previously denied claim), and the Veteran provided testimony regarding the onset and continuity of his symptoms of residuals of cold weather injury.  In particular, the Board transcript reflects appropriate exchanges between the Veteran, his representative, and the undersigned pertaining to the  nature and etiology the Veteran's claimed disorder, and the bases for denial of the claim.  The undersigned also explained that new and material evidence to reopen the claim was required.  Although the undersigned did not explicitly discuss the submission of any specific, additional evidence, on these facts, such omission was harmless.  At the Veteran's request, the record was left open for 60 days to allow for the submission of additional evidence.  Moreover, the Board subsequently sought further development of the claim in November 2014 and August 201, as a result of which additional evidence was added to the claims file   Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include identification of any prejudice in the conduct of the hearing.  The hearing was legally sufficient.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board also finds compliance with the November 2014 and August 2015 remand directives-particularly with respect to the December 2016 medical opinion ultimately obtained.   See Stegall v. West, 11 Vet. App. 268 (1998).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Such opinion-along with the prior, May 2015 examination report and medical opinion, and the other lay and medical evidence of record-provides  sufficient evidence upon which to adjudicate the claim for service connection. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on this matter.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran claims that his feet and hands were injured due to exposure to cold  weather while in basic training and while stationed in Germany during active military service.  Specifically, he asserts that he experienced pain, numbness, and tingling in his feet and hands during service with continuous symptoms since that time.  Furthermore, he contends that he is now more sensitive to cold weather.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1,8 (1999). 

Certain chronic diseases, including organic diseases of the nervous system. shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As noted, in determining whether the Veteran is entitled to service connection, the evidence of record must show that the Veteran has a current diagnosis has the claimed disability.  A letter from the Veteran's VA physician dated in July 2010 shows that the Veteran has a diagnosis of polyneuropathy.  Furthermore, a VA examination report dated in December 2016 reveals that the Veteran has current diagnoses of diabetic polyneuropathy, carpal tunnel syndrome, status post repair, and cervical/lumbar radiculopathy.   Thus, the medical evidence of record shows that the Veteran has current diagnoses of neurological disabilities affecting the upper and lower extremities.  Hence, the current disability requirement is met.  However, the  disabilities. 

The Veteran's service treatment records document no findings or diagnosis pertinent to cold weather injury or frostbite, or even complaints of or treatment for pain, numbness, and tingling of the extremities during service.  There is also no evidence of treatment for or diagnosis of polyneuropathy, radiculopathy or carpal tunnel during the Veteran's service.

Notably, the Veteran contends that he has had continuous or recurrent symptoms of numbness and tingling since active military service, and as a layperson, he is competent to report matters within his own personal knowledge, such as the nature, onset, and continuity of his own symptoms.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Veteran is competent to testify regarding continuous pain since service).  Here, however, the Board finds that any lay assertions as to the Veteran experiencing continuous or recurrent symptoms of pain, numbness, and tingling of the upper and lower extremities from service to the present-advanced in connection with the current claim-are not deemed credible.  The record reflects the Veteran has provided conflicting statements with respect to whether he has experienced continuous or recurrent numbness and tingling since service.  In this regard, a November 2004 VA treatment record reveals that the Veteran reported experiencing numbness to his arms with an onset of two weeks.  A January 2007 EMG report also documents that the Veteran reported a history that the onset of his bilateral hand pain and numbness was in 2004.  A December 2003 VA treatment record reflects that the Veteran  denied numbness and tingling in his feet in.  The Veteran also denied experiencing numbness, tingling, or radiation in a February 2005 VA examination.  An April 2006 private treatment record notes that the Veteran reported low back pain radiating to both legs and tingling to the left foot and toe for the past three days.  

Moreover, with respect to the matter of whether there is sufficient medical evidence to establish an etiological link between any current disability manifested by numbness and tingling of the extremities and the Veteran's active military service, the claims file contains conflicting medical opinions. 

 In this regard, in a July 2010 correspondence, the Veteran's VA primary care physician provided the medical opinion that "[i]t is my understanding that he currently suffers from Polyneuropathy, most likely due to a combination of severe cold exposure during his time in Germany.  He also suffers with Diabetes Mellitus."  She explained that the Veteran reported increased pain and skin discoloration with the onset of cold weather and this correlates with the sequelae of frostbite.  The physician observed that the Veteran lives in a very warm climate but he suffers increasing stabbing pain and numbness when the weather changes.  

By contrast, May 2015 and December 2016 VA medical opinions conclude that the  Veteran does not have any residuals of a cold weather injury.  

The May 2015 VA examiner noted that  a review of the Veteran's service treatment records did not reveal any clinical objective evidence to support a diagnosis of cold weather related injury.  He noted that the Veteran stated that he was exposed to cold weather during service, however, out of the entire three years he spent in the military there were no documented complaints.  The Veteran also received care through VA with no noted complaints of "cold weather injuries."  The examiner observed that the diagnostic studies (EMG/NCS dated in August 2006) indicates radiculopathies of the bilateral lower extremities, which would explain the numbness and tingling sensation of lower extremities.  The Veteran also had an EMG/NCS in July 2009 which was diagnostic for bilateral upper extremities neuropathy.  He also had a carpal tunnel syndrome release performed to both wrists in which he reported it relieved most of his symptoms of his wrists and hands, until recently in July 2014 when his symptoms returned.  The May 2015 VA examiner concluded that the above noted information clearly explained the numbness and tingling sensation that the Veteran states he had or is currently experiencing to both upper and lower extremities and those conditions are not related to cold weather exposure.  Therefore, he concluded that it is less likely than not the polyneuropathy or other neurological complaints of numbness in hands and lower extremities were incurred in or caused by the claimed in-service injury or event.  

In the December 2016 opinion, the VA examiner noted that the Veteran has a diagnosis of diabetic peripheral neuropathy (also called polyneuropathy), history of radiculopathy of the upper and lower extremities, and history of carpal tunnel syndrome.  The examiner opined that these diagnosed conditions were not incurred in or caused by service.  He explained that the Veteran reported that he has had numbness, tingling, and pain in all four limbs after cumulative exposure to cold weather in service and these symptoms have existed since service; however, the history provided by the Veteran in the medical records refutes his contention.  The examiner noted that in 2012 the Veteran was evaluated for peripheral neuropathy with a monofilament as part of his diabetic care.  The test was abnormal indicating the presence of neuropathy.  He elucidated that diabetes causes long-chain sugar molecules to be deposited in the nerves over time, resulting in nerve damage (called diabetic neuropathy).  

From this information, the examiner concluded that the foot numbness that the Veteran reports is more likely than not due to diabetes.  The examiner also observed that nerve testing with EMG/NCV studies demonstrated classic findings of carpal tunnel syndrome.  He clarified that this syndrome is caused by the median nerve (in both the right and left wrist, in this case) being squeezed within a tight wrist canal.  He opined that this has absolutely nothing to do with cold weather.  This is more prevalent in individuals who have jobs that require repetitive hand use, as this Veteran previously did when he used a keyboard extensively when he worked for the VA.  The examiner also noted that the Veteran has been previously diagnosed with radiculopathies.  He explained that the term "radiculopathy" means pathology of the nerve roots and the nerve roots are located in the spine.  The examiner clarified that these are deep structures protected from cold.  Radiculopathy has nothing whatsoever to do with cold weather.  He concluded that the course of all of these problems has not been consistent with a cold weather injury of any kind.  

Furthermore, the December 2016 VA examiner determined that the morphological changes in the feet as observed in the examination are manifestations of the Veteran's diabetic polyneuropathy.  There are no skin changes present to suggest prior cold injury.  He determined that there is no diagnosis for the claimed condition of cold injury or cold weather exposure, because there is no pathology on which to render such diagnosis.  The examiner opined that he completely disagreed with the diagnosis of "cold weather injury residuals."  He explained that this diagnosis was entered into the record in April 2009 by the Veteran's VA primary care physician.  The note from the date reports that the Veteran stated that he has numbness in his hand, which he attributes to frostbite.  In the assessment section, it was stated that the Veteran had uncontrolled diabetes mellitus with a history of nonadherence and history of frostbite in the feet and hands that is per the Veteran service-connected.  The examiner concluded that this diagnosis was entered after the clinician was told by the Veteran that he had service-connected frostbite of the feet and hands.  The examiner noted that this was not true and that as stated above, the Veteran's history is insufficiently reliable to be used to render a diagnosis on the basis of history alone.  Since there was never any evidence in the records of "frost bite - feet/hands,"  there is no diagnosis of cold weather injury residuals and this diagnosis was rendered and entered in error.  The statement that the symptoms may be indicative of disk involvement is more plausible, but again, at this time there is no current objective evidence of radiculopathy.  

In this case, the Board finds that the VA medical opinions provided in May 2015 and December 2016 are more probative on the question of the etiology of current neurological disability than the medical opinion by the Veteran's VA primary care physician provided in July 2010.  Specifically, the VA primary care physician diagnosed polyneuropathy, however, she did not explain the basis for the diagnosis.  She also did not provide a clear rationale for her conclusion that polyneuropathy is related to cold weather exposure during service.  Such an omission is significant in this case in light of the Veteran's VA treatment records documenting that the Veteran had " mild early polyneuropathy," but also indicating that the distribution was actually more similar to spinal disc involvement, assessing carpal tunnel syndrome of the bilateral upper extremities, and the diagnosis of diabetic neuropathy.  There is no indication as to whether, or to what extent, the VA primary care physician considered such evidence in providing her opinion.  Furthermore, it appears that the primary care physician relied on the Veteran's lay statements that he had a cold weather injury of frostbite during service.  The Veteran's service treatment records do not support such assertion and it appears that the VA primary care physician did not review the Veteran's service treatment records.  In contrast, the VA examiners in May 2015 and December 2016 provided a thorough rationale for their medical opinions based on the evidence of record and the lay statements provided by the Veteran.  The December 2016 VA examiner considered and addressed the service treatment records, the lay statements from the Veteran, the VA treatment records, as well as, the July 2010 medical opinion from the VA primary care physician.  He explained in detail the evidence he relied upon and rejected, and the reasons for such reliance and rejection as part of his medical opinion.  

Accordingly, the Board concludes that the most persuasive medical opinion evidence of record indicates that Veteran's diagnosed diabetic polyneuropathy, radiculopathy, and carpal tunnel syndrome are not etiologically related to active military service, to include exposure to cold weather.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Finally, to whatevet extent the Veteran attempts to assert the existence of a medical nexus between any currently diagnosed neurological  disorder and service, such attempt must fail.  As indicated, the Veteran is certainly competent, as a layperson, to report his own symptoms.  However, in this case, the complex medical matters with respect to the incurrence of in-service cold injury, identification of the disability(ies) to which reported symptoms are related, and the etiology of such disabilities -all of which are pertinent matters for resolution in this appeal-all fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).   As the Veteran in this case is not shown to possess such knowledge, or to have such medical training and experience, his assertions in this regard are not competent.

For all the foregoing reasons, the service connection claim for a neurological disorder manifested by pain, numbness and tingling, to include as due to cold weather exposure, must be denied.  In reaching the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016);  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service for a neurological disorder manifested by numbness, to include polyneuropathy, radiculopathy, and carpal tunnel syndrome, claimed as due to cold weather exposure, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


